DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a 35 U.S.C. 371 national stage filing of international application No. PCT/NL2018/050377, filed June 8, 2018, which claims priority under 35 USC 119(a)-(d) from NL2019035, filed in the Netherlands on June 8, 2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 19, 2020 and August 17, 2022 were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the IDS documents were considered and signed copies of the 1449 forms are attached.

Election/Restrictions
Applicant’s election with traverse of the invention of Group I, claims 1-9, drawn to a process for preparing the compound of formula (I) in the reply filed on May 9, 2022 is acknowledged.  Further, Applicant’s election of the species of compound EPD (i.e. Formula (I) where each of R1 and R2 is methyl) in the same reply is also acknowledged.  The elected species reads on claims 1-9 within the elected group. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The restriction requirement is still deemed proper and is therefore made FINAL.
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As indicated above, the Examiner searched the claimed invention based on the elected species above, wherein: the elected species was not found to be allowable over the prior art.  Accordingly, the search and consideration was not expanded beyond the scope of the elected species.  


Status of Claims
Currently, claims 1-20 are pending in the instant application.  10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention there being no allowable generic or linking claim. 
Claims 1-9 read on the elected invention and are therefore under consideration herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 1 recites the broad recitations that 
R1 and R2 are selected from R3, SR3, SO2R3, N(R3)2, C(O)NR3, NC(O)R3, OR3, CO2R3, OC(O)R3, Cl, F, Br or I; and
R3 is selected from H, C1-8 hydrocarbyl, or poly(alkene oxide) 
The claim also recites 
R1 and R2 are preferably OR3 or R3; and
R3 is preferably H or methyl;
which is the narrower statement of the range/limitation. Notably, none of the dependent claims 2-9 correct the clarity issue with respect to the scope of the abovementioned variables.
Claim 5 recites the broad recitation that the leaving group is selected from selenium, halide, ester or sulfonate, and the claim also recites that the leaving group is preferably selenium or halide such as bromide, chloride or iodide which is the narrower statement of the range/limitation. Claim 6 recites the broad recitation of a hydride, and the claim also recites “preferably borohydride, more preferably sodium borohydride” which is the narrower statement of the range/limitation. Claim 7 recites the broad recitation of a cation, and the claim also recites “such as ammonium, an alkali metal ion or an alkaline earth metal ion” which is the narrower statement of the range/limitation. Claim 8 recites the broad recitations of a method of obtaining an enantiomerically pure product, and the claim also recites “preferably…by a chiral resolution of the compound of formula Via by a chiral amine” which is the narrower statement of the range/limitation. Claim 8 also recites the broad limitation of a chiral amine, and also recites “preferably” α-methylbenzylamine and “more preferably” by (S)-(-)-α-methylbenzylamine.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language (“preferably” or “such as”) is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/005581 (“the ‘581 publication”) in view of Zoretic et al. (Citation 12 on IDS dated 2/19/2020).

The instant claims are drawn to the synthetic process recited in instant claim 1, in particular where the instantly elected species of EPD (corresponding to R1 and R2 being methyl) is prepared by converting a compound of formula II by methylation of the 3-position on the furan portion of the ring system. 

Regarding each of the rejected claims, the ‘581 publication discloses the isolation of EPD from plant material, and its use as an anticancer agent.

The ‘581 publication does not teach a process for the organic synthesis of EPD.

To this end, it is noted that MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
The skilled artisan would have been motivated to apply an art known process for methylenating the corresponding position on chemically similar fused furan compounds.  The obviousness is supported, for example, by rationale (A) detailed above wherein the combined teachings of the ‘581 publication and Zoretic et al. suggest that the claimed methylenation process.  Zoretic et al. discloses a synthetic process for preparing dugesialactone (an enantiomer of EPD) which starts from a compound corresponding to an enantiomer of instant formula II, by introduction of a CH2OH group via reaction with formaldehyde and base, mesylation, and an elimination reaction (Scheme 2).  Thus, the process of Zoretic is overall a methylenation process and at the very least it would have been obvious to try an organic synthesis already proven effective in synthesis of a different enantiomeric form of the instantly elected species. The skilled artisan would have had a reasonable expectation that employing these conditions as disclosed in Zoretic et al. would successfully remove both protecting groups to provide the compound corresponding to formula A.  Absent a clear showing of unexpected results, the claimed process would have been obvious to the skilled artisan.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALICIA L OTTON/Primary Examiner, Art Unit 1699